Citation Nr: 0740107	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Maine General Medical Center in 
Augusta, Maine, from March 20 to 21, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1989.

This matter arises from a series of decision letters issued 
by the Togus, Maine Department of Veterans Affairs (VA) 
Medical Center (MC) during April 2005.

Subsequent to this claim being certified to the Board, 
appellant submitted additional evidence with waiver of 
consideration, in the form of a bill for ambulance service 
from the Town of West Gardiner for his conveyance to the 
Maine General Medical Center in Augusta, Maine, on March 20, 
2005.  


FINDINGS OF FACT

1. The veteran has been in receipt of a total disability 
evaluation based upon individual unemployability (TDIU) since 
September 15, 2003; his service-connected disorders include 
depressive disorder (50 percent disabling) and a contusion 
with possible fracture, interphalangeal joint, right great 
toe with joint implant, 1st MP joint (30 percent disabling).

2. The veteran received hospital treatment from Maine General 
Medical Center in Augusta, Maine, from March 20 to 21, 2005.  
He presented with a complaint of chest pain.  X-rays revealed 
no acute cardiopulmonary disease, and after initial treatment 
the veteran was asymptomatic.  The emergency room physician 
scheduled follow up treatment, but the veteran left the 
hospital against medical advice without completing treatment.

3. VA payment or reimbursement of the costs of the private 
medical care provided by Maine General Medical Center, from 
March 20 to 21, 2005, was not authorized prior to the 
veteran's undergoing that treatment, and he failed to 
complete the advised treatment leaving the private care 
facility against medical advice.

4. The treatment provided by Maine General Medical Center 
from March 20 to 21, 2005, was not administered on an 
emergency basis.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided by Maine General 
Medical Center in Augusta, Maine, from March 20 to 21, 2005, 
have not been met. 38 U.S.C.A. §§ 1701, 1703, 1710, 1728 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120, 17.121, 17.124, 17.143 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the RO has made every effort to meet the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), as this 
case concerns a legal determination as to whether the veteran 
is entitled to reimbursement for medical expenses under 38 
U.S.C.A. § 1703, 1725, & 1728, the provisions of 38 U.S.C.A. 
§§ 5103, 5103A are not applicable. The provisions of Chapter 
17 of the 38 U.S.C. and 38 C.F.R contain their own notice 
requirements. Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses. The veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132 (2007).

The veteran was provided with a Statement of the Case in June 
2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision. This Statement of the 
Case cited to the provisions of 38 C.F.R. Chapter 17 which 
govern the reimbursement of unapproved emergency care of 
service and nonservice-connected disabilities. A review of 
the reasons and bases given for denial clearly informed the 
veteran that he left the emergency room at the Maine General 
Medical Center on March 21, 2005, against the medical advice 
of his treating physician. In addition the impression of the 
treating physician was that the veteran's chest pain may have 
been caused by an increased input of caffeine. Therefore, the 
Board is satisfied that the VA Medical Center did consider 
the relevance of these provisions to the claim. He was 
clearly informed of what type of evidence was required to 
establish such a claim, that is, evidence that the 
hospitalization in question was done as a medical emergency.

The veteran was informed of his appellate rights in the VA 
Medical Center's  June 2005 cover letter attached to the 
Statement of the Case, and on the VA Form 9 (Appeal to the 
Board of Veterans' Appeals) enclosed with this Statement of 
the Case. Finally, all medical evidence regarding the 
reported non-VA medical treatment in March 2005 has been 
obtained and associated with the claims file. Based upon the 
above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the 
current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless. See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
duty to notify and assist). As noted above, the veteran was 
clearly aware that in order to receive benefits under these 
provisions he would have to show that various criteria were 
met.

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

Analysis

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710 or 1712, may 
contract with non-VA facilities in order to furnish certain 
care, including "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility." 
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

As a general matter, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance. 
38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 
539, 541 (1997); VAOPGCPREC 1-95 (March 31, 1995) 
(authorization in advance is essential to any determination 
as to whether VA is or is not going to furnish the contract 
care).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions: (a) the 
care and services rendered were either (1) for an adjudicated 
service-connected disability, or (2) for a nonservice- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i); and (b) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available, and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Preliminarily, the Board notes that the first requirement 
under 38 C.F.R. § 17.120 has been met, insofar as the veteran 
has been receipt of TDIU since September 15, 2003. He has 
been found to have "total disability, permanent in nature, 
resulting from a service-connected disability." Id. 
Specifically, the veteran's service-connected disorders 
include a depressive disorder evaluated as 50 percent 
disabling; and a contusion with possible fracture, 
interphalangeal joint, right great toe with joint implant, 
1st MP joint, evaluated as 30 percent disabling.

The Board must next determine whether the medical services 
provided by Maine General Medical Center in Augusta, Maine, 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and 
whether no VA or other Federal facilities were feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. Id.

In this regard, the Board has reviewed the claims file and 
notes that the veteran presented with a complaint of chest 
pain.  After initial treatment he was asymptomatic.  While 
the emergency room physician felt further follow up was 
necessary, the veteran left the hospital against medical 
advice without any further treatment.

In April 2005 the veteran noted that he disagreed with the 
denial of his claim for reimbursement of medical expense 
claiming that the pressure he had felt on his chest was the 
result of a change in his medication for his mental disorder. 
He alleged the dosage was increased from one to two pills 
causing pressure in his chest and dizziness.  He alleged that 
his primary card physician told him this.  

A June 2005 letter from the RO notified the veteran that in 
order to substantiate his claim he would need to submit 
evidence which showed he did not leave the hospital against 
medical advice.  

The June 2005 statement of the case noted that the medication 
change was in December 2004 and the VAMC Clinic Director and 
Chief of Staff both felt it was improbable that a change in 
medication in December 2004 would cause a problem in March 
2005.  It was further noted the emergency room summary 
indicated that it was thought the veteran's symptoms were 
brought on by an increased caffeine input.  In any event the 
veteran left the hospital against medical advice before 
completion of a medical workup.

The veteran's health insurance claim form was received by the 
VAMC on April 7, 2005, while the Town of West Gardiner 
ambulance company invoice was received on March 30, 2005.  In 
this regard, the Board notes that VA payment or reimbursement 
of the costs of the private medical care provided by Maine 
General Medical Center was not authorized prior to the 
veteran's undergoing that treatment, and an application was 
not made to VA within 72 hours after admission for 
authorization.  

Based on the above evidence, the Board finds that the 
veteran's condition on March 20, 2005, did not constitute a 
medical emergency of such nature that delay would have been 
hazardous to life or health. The records from the Maine 
General Medical Center clearly the veteran received treatment 
at a private facility following chest pain which the 
physician believed was an increased intake of caffeine.  He 
was asymptomatic after his initial treatment and left against 
medical advisement prior to completion of his medical workup.  
This factual scenario is not consistent with the type of 
emergency situation contemplated under 38 C.F.R. § 17.120, 
not withstanding the fact that the veteran in this case met 
the third of the 3 conditions listed under 38 C.F.R. § 17.20. 

Accordingly, the criteria for entitlement to payment or 
reimbursement for unauthorized medical services provided by 
Maine General Medical Center in Augusta, Maine, from March 20 
to 21, 2005, have not been met, and the preponderance of the 
evidence is against the veteran's claim for that benefit. In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue. That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to payment or reimbursement for 
unauthorized medical services provided by Maine General 
Medical Center in Augusta, Maine, from March 20 to 21, 2005, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


